I dissent from the order denying a rehearing. The demanded premises are bounded on the east by the township line, and on the west by the Sacramento River. The size of the tract depends upon the distance apart of these two boundaries. According to the original plat of the township, the distance was sufficient to give a tract of fifty-four acres (lot 3), but the amended plat, corrected by the field notes, reduced that part of lot 3 between the river and the township line to an area of four or five acres, according to the opinion of the Commissioner. I think its area is shown to be somewhat greater, but conceding that it was not more than five acres, the evidence clearly showed, and without conflict, that it belonged to plaintiff, and that defendants were occupying it without right. The lands to which they have title all lie east of the township line. The plaintiff owns all west of the township line, to the river bank, and whether that is much or little, she was entitled to recover it in this action, with her costs. I do not see how it can be said that there is no dispute about this small tract. The principal dispute, of course, was as to the location of the township line with reference to the river bank, — the plaintiff claiming according to the original plat, — but the denial of her claim in that respect was no reason for depriving her of the small area left within her boundaries by the amended plat. The tract — whether large or small — between those boundaries was the thing in dispute. *Page 202